      Case 1:18-cv-00942-JGK-BCM Document 67 Filed 11/10/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
SECURITIES AND EXCHANGE                                                        11/10/20
COMMISSION,
                                                       18-CV-942 (JGK) (BCM)
                 Plaintiff,
          -against-                                    ORDER
NICHOLAS J. GENOVESE, et al.,
                 Defendants.

BARBARA MOSES, United States Magistrate Judge.

        The Court construes defendant Genovese's September 20, 2020 letter, which he has now
filed twice (Dkt. Nos. 45, 64) as a motion for reconsideration of this Court's orders dated May
27, 2020 (Dkt. No. 27), July 22, 2020 (Dkt. No. 35), and/or September 22, 2020 (Dkt. No. 44),
which in turn denied a series of requests from defendant for "any and all discovery" (Dkt. No.
27), discovery in a particular digital format (Dkt. No. 33), "all Discovery in SEC possession"
(Dkt. No. 39), "all of the pre-February 2, 2018 Discovery" (Dkt. No. 40), and/or "All the
Discovery in their possession." (Dkt. No. 43.)

       So construed, defendant's motion is DENIED. Defendant is reminded that, to the extent
he believes he "cannot present facts essential to justify [his] opposition" to plaintiff's pending
summary judgment motion without discovery, he may so assert in his opposition papers, which
are due November 23, 2020, supported by an affidavit or declaration. See Fed. R. Civ. P. 56(d).

          Chambers will mail a copy of this Order to defendant Genovese at his new address of
record.

Dated: New York, New York
       November 10, 2020
                                             SO ORDERED.



                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge
